         Case 3:18-cr-30051-MGM Document 80 Filed 06/18/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA )                                   Criminal No. 18-cr-30051-MGM
                         )
v.                       )
                         )
(1) GREG A. BIGDA and    )
(2) STEVEN M. VIGNEAULT, )
Defendants.              )


     DEFENDANT VIGENAULT’S MOTION TO COMPEL DISCLOSURE OF THE
          DISCOVERY THE GOVERNMENT HAS STATED IS WITHIN
                ITS CONTROL, CUSTODY AND POSSESSION


       Defendant Vigneault moves that the government be compelled to disclose the discovery it

has informed Defendant Vigneault it has within its control, custody and possession.

       On May 23, 2019, a Joint Discovery letter was sent to the United States of America. On

or about June 6, 2019, the government responded, in part to the letter as follows:

       Request 12(c): The government has already provided information and materials regarding
       the arrest of Defendant Vigneault by the Springfield Police Department on March 1, 2017,
       including reports of interviews and grand jury transcripts. The government has additional
       materials on that topic that are part of an ongoing investigation. The government has
       determined that such materials do not contain exculpatory or impeachment evidence,
       statements of anticipated trial witnesses, or discoverable information under Rule 16 or
       Local Rule 116; however, the government nevertheless would be willing to provide those
       materials to defense counsel if the parties can agree upon a reasonable protective order
       governing their dissemination that would protect the integrity of the ongoing investigation.

       See E.C.F. Document Number 70, p. 3.

       The government contends that the materials do not contain exculpatory or impeachable

evidence for which the Defendant disagrees based upon the topics requested and the conduct

engaged in by the government witnesses during the impendency of the government’s alleged

investigation including but not limited to the witnesses’ conspiracy to compare falsified police

                                                 1
           Case 3:18-cr-30051-MGM Document 80 Filed 06/18/19 Page 2 of 3



reports before turning them into the Commissioner’s office relative to the consumption of

intoxicating liquors in the narcotics units after it was reported by Steven Vigneault to the

Springfield Police Department’s commanding officers, the witnesses staging of an arrest at the

Federal Court house after knowing that Steven Vigneault was in the United States of Americas

Justice Department’s office cooperating and providing information relative to the alcohol

consumption, creation of search warrant affidavits and conduct during drug raids, among other

issues. The Defendant maintains that such motives and bias of these witnesses is classic

impeachment evidence at trial in light of the testimony being offered by these witnesses 1 at trial.

         The government’s offer for the Defendant to agree to a reasonable protective order serves

to delay disclosure of the documents and investigation as the court has issued a blanket

protective order for every document produced in this case. Since every document is under

protection and subject to being filed under seal, reaching a separate and distinct agreement from

this Court’s order would seem to circumvent the order.

         Since this is the government’s offered reasoning for delaying disclosure of the discovery,

the Court should order it be disclosed pursuant to the Protective Order issued by the Court.

         WHEREFORE, the defendant prays that this motion be allowed.




1
  The person with the most to lose and gain in this case was Luke Cournoyer given his depicted conduct on the
interrogation video when he acted in concert with Defendant Bigda in engaging in the civil rights violations as
described by the government in this case as it relates to their abusive interrogation. Thus, the cover up and
retaliation he and others engaged in against Steven Vigneault is relevant impeachment discovery in light of the fact
that for months he engaged in this conduct against Steven Vigneault and then claimed on the eve of indictment that
he lied to protect Steve Vigneault over himself and Bigda. Luke Cournoyer would have said anything not to be
indicted for the conduct on the video and to save his own job. In this case, the witnesses’ actions for 18 months
pre-indictment speak louder than words and the materials being withheld by the government are relevant to this
case.

                                                          2
         Case 3:18-cr-30051-MGM Document 80 Filed 06/18/19 Page 3 of 3




                                                              FOR THE DEFENDANT
                                                              STEVEN M. VIGNEAULT
                                                              BY HIS ATTORNEY,

                                                              /s/ Shawn P. Allyn
                                                              Shawn P. Allyn
                                                              Allyn & Ball, P.C.
                                                              480 Hampden Street
                                                              Holyoke, MA 01040
                                                              BBO#643237
                                                              Tel: 413 538-7118
                                                              Fax: 413 538-6199

Certification as to Conferencing:

       I, Shawn P. Allyn, certify that I have conferenced the Protective Order matter with the
government on multiple occasions and such matters have been argued before the court and the
Court has issued an order relative to the disclosure of discovery and the protective order.

                                                      /s/ Shawn P. Allyn
                                                      _________________


                                    CERTIFICATE OF SERVICE

        I, hereby certify that the foregoing Motion has been filed through the Electronic Case Filing
System, will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and that a paper copy shall be served upon those indicated as non-registered
participants on June 18, 2019.

                                              /s/ Shawn P. Allyn
                                              Shawn P. Ally




                                                 3
